95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lewis R. MORGAN, Plaintiff-Appellant,v.U.S. VETERANS ADMINISTRATION, Under Secretary R.J. Vogel, Defendant,andGlenn Neal;  Disabled American Veterans;  Ben Stanley;Oregon Department of Veterans Affairs,Third-party-defendants-Appellees.
No. 95-36290.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Lewis R. Morgan appeals pro se the district court's dismissal under Fed.R.Civ.P. 12(b)(6) of Morgan's action alleging fraud, negligence and medical malpractice by the United States Veterans Administration and others.  We affirm for the reasons stated in the magistrate judge's Findings and Recommendation filed on November 21, 1995, which were adopted in full by the district court's Order filed on December 13, 1995;  and the magistrate judge's Findings and Recommendation filed on October 4, 1995, which were adopted in full by the district court's Order filed on October 27, 1995.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We reject Morgan's allegations of judicial bias.   See United States v. Chischilly, 30 F.3d 1144, 1149 (9th Cir.1994)